RENDERED: JULY 30, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1467-MR

GARY MAYFIELD                                                          APPELLANT


                 APPEAL FROM FRANKLIN CIRCUIT COURT
v.               HONORABLE PHILLIP J. SHEPHERD, JUDGE
                         ACTION NO. 20-CI-00309


JESSIE FERGUSON, WARDEN                                                 APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, KRAMER, AND L. THOMPSON, JUDGES.

COMBS, JUDGE: This appeal arises out of a prison disciplinary action.

Appellant, Gary Mayfield (Mayfield), an inmate at the Roederer Correctional

Complex (RCC), appeals from an order of the Franklin Circuit Court dismissing

his petition for declaration of rights. After our review, we affirm.

             In July 2019, Mayfield was transferred to RCC. According to the

Kentucky Department of Corrections (DOC) Disciplinary Report Form Part I -
Investigation, on October 3, 2019, “Sgt[.] Bond and Lt.[.] Gound inspected inmate

Gary Mayfield[ʼs] . . . tv. Inmate Mayfield’s tv was found to have been altered by

having the ground pulled out of the eclectrical [sic] plug, causing the tv to be

unsafe.” The report further reflects that Curtis Sherley, the investigating officer,

spoke to Mayfield, who explained how the plug on his television set had been

broken:

             It happened at Little Sandy when my locker was pushed
             back. From there I was transferred to Green River and
             they allowed it. Then from there I was transferred to
             here at Roederer where Sgt. Bond plugged it in and said
             it was ok. This is something that happened a long time
             ago and has never been an issue but if it had been I would
             have fixed it when it happened.

An entry on the reverse side of the report dated November 13, 2019, reflects that

Mayfield received a copy of the report, that he had been advised of his right to call

witnesses and to have an inmate legal aid or staff present at the hearing, and that he

waived 24-hour notice.

             The hearing was conducted on November 15, 2019. The DOC

Disciplinary Report Form Part II – Hearing/Appeal reflects as follows:

             Inmate Mayfield states on audio recording that his due
             process rights were adhered to. Legal Aid Robert
             Smith . . . was present. Based on the report which states
             that inmate Mayfield was found to have been in
             possession of a television in which the ground prong had
             been broken off, along with camera footage supporting
             the report, he is found guilty of the Cat: 5-01, destruction
             of property in excess of $100. Penalty imposed shall be

                                          -2-
                15 days disciplinary segregation and 60 days GTL [Good
                Time Loss] suspended for 60 days.

                Mayfield appealed the Adjustment Committee’s decision to the

Warden. By a decision rendered on December 2, 2019, the Warden denied

Mayfield’s appeal, determining that “[t]he due process requirements appear to be

in order. The evidence is sufficient in order to establish a finding of guilt. The

Adjustment Committee’s decision will stand.”

                On June 8, 2020, Mayfield filed a petition for declaratory judgment

pursuant to KRS1 418.040 in Franklin Circuit Court. Named as Respondents were:

Jessie Ferguson, Warden; Lt. Christopher Wright, Adjustment Officer; and RCC.

On July 21, 2020, the Respondents filed a motion to dismiss pursuant to CR2

12.02. By an order entered on September 9, 2020, the circuit court granted their

motion as follows in relevant part:

                [Mayfield] challenges the disciplinary action by pursuing
                this action. He alleges that violations of Correctional
                Policies and Procedures (“CPP”) amount to deprivation
                of due process. Specifically, he argues that CPP 9.8
                requires that facility staff ensure that transferred property
                is allowed at an institution and that various institutions
                allowed the transfer of the television, and also argues that
                his television was disposed of without him having an
                opportunity to send the television home or out for repairs
                per CPP 17.1.


1
    Kentucky Revised Statute.
2
    Kentucky Rule of Civil Procedure.

                                             -3-
                    Before the Court is Respondents’ Motion to
             Dismiss. Respondents argue that whether or not CPP has
             been followed is not the basis for determining whether a
             due process violation has occurred. Rather, Respondents
             state that inmate disciplinary proceedings require
             minimum due process, and that this balancing analysis is
             provided by case law rather than through the CPP.

             ...

                    Prison disciplinary proceedings require a less
             stringent standard of due process. In short, for due
             process to be met in a prison disciplinary proceeding,
             three requirements must be met: first, the inmate must
             have received advance written notice of the charges
             against him; second, the inmate must have been
             presented with an opportunity to call witnesses and
             present documentary evidence; and third, the inmate
             must receive a written statement from the fact-finder of
             the evidence relied upon and the reasons for disciplinary
             action. Superintendent Mass. Correctional Institution,
             Walpole, v. Hill, 472 U.S. 445, 454 (1985). And . . .
             there must have been “some evidence” to support the
             findings of the disciplinary body, meaning . . . “any
             evidence in the disciplinary record that could support the
             conclusion reached by the disciplinary board.” Id. at
             455-56.

             The circuit court found that Mayfield had received due process and

that some evidence existed to support the findings as required by Hill. The court

explained that Mayfield received advance written notice of the charges against him

in the form of his write-up; that he had an opportunity to call witnesses -- even

though he did not do so; and that he received a copy of a written statement of the

evidence relied upon and the reasons for the disciplinary action. Mayfield “did not


                                         -4-
dispute that he possessed the television with the missing ground prong, and

explained how the damage occurred. And, camera footage was considered that

showed the damaged plug.”

               Mayfield appeals.3 He contends that he was denied fundamental

fairness in violation of the Fourteenth Amendment to the United States

Constitution and Section 17 of the Kentucky Constitution by receiving a

disciplinary action for having a missing ground plug on his television. Mayfield

cites Ramirez v. Nietzel, 424 S.W.3d 911, 917 (Ky. 2014), for the proposition that:

               [A]ny examination for due process must amount to more
               than a glance. Looking deeper here, the mechanism
               through which “some evidence” may ultimately have
               been presented against Ramirez was fundamentally
               flawed. Relying on the existence of “some evidence” to
               indicate due process is satisfied becomes a fallacy if the
               evidence was produced in a constitutionally deficient
               proceeding.

Ramirez4 is not relevant to this case because we have found no constitutional

deficiency. We agree with the circuit court that Mayfield received due process and




3
  We note that the only Appellee Mayfield named in his notice of appeal is Jessie Ferguson,
Warden. That naming is sufficient because the Warden is the indispensable party here. Watkins
v. Fannin, 278 S.W.3d 637, 640 (Ky. App. 2009); see Ford v. Frailley, No. 2007-CA-002323-
MR, 2009 WL 484996 (Ky. App. Feb. 27, 2009) (role of adjustment officer merely preliminary
to the wardens’ exercise of final authority).
4
  Ramirez is readily distinguishable on its facts. There, the adjustment officer denied the
inmate’s request for a particular witness without sufficient explanation and refused to review
security camera footage of the incident.

                                               -5-
that some evidence existed to support the findings as required by Hill, 472 U.S.

445. Therefore, we adopt the court’s sound analysis as if it were our own.

            We AFFIRM the of the Franklin Circuit Court.



            ALL CONCUR.




BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Gary Mayfield, pro se                     Angela T. Dunham
Central City, Kentucky                    Frankfort, Kentucky




                                        -6-